157 S.E.2d 611 (1967)
272 N.C. 94
Vassie Dallas COOK
v.
COUNTY OF BURKE.
No. 360.
Supreme Court of North Carolina.
November 22, 1967.
Simpson & Simpson, Morganton, for plaintiff appellant.
Byrd, Byrd & Ervin, Morganton, for defendant appellee.
PER CURIAM.
In view of the stipulation concerning liability insurance held by the county at the time of the plaintiff's fall, the question of governmental immunity from suit for such an occurrence does not arise with reference to the validity of the judgment of nonsuit. G.S. § 153-9(44).
The liability of the county for injuries sustained by a pedestrian, falling upon a public walk within its courthouse grounds, would be no more extensive than that of a city to a pedestrian falling under similar circumstances upon a public sidewalk owned and maintained by the city. With reference to the liability of a city for such injuries, we recently said in Waters v. City of Roanoke Rapids, 270 N.C. 43, 153 S.E.2d 783:
"To survive a motion for judgment of nonsuit, the plaintiff must introduce evidence sufficient to support these findings by the jury: (1) She fell and sustained injuries; (2) the proximate cause of the fall was a defect in or condition upon the sidewalk; (3) the defect was of such a nature and extent that a reasonable person, knowing of its existence, should have foreseen that if it continued some person using the sidewalk in a proper manner would be likely to be injured by reason of such condition; (4) the city had actual or constructive notice of the existence of the condition for a sufficient time prior to the plaintiff's fall to remedy the defect or guard against injury therefrom."
The plaintiff's evidence fails to show how much time elapsed between the last cleaning of the walk and the plaintiff's fall. There is no showing that the county knew or should have known of the presence upon the walk of the mixture of leaves, trash and pigeon droppings which caused the plaintiff to slip and fall. The county is not an insurer of the safety of the walks upon its courthouse grounds. It is not liable to one who falls thereon in the absence of a showing that it failed to use reasonable care to maintain the walk in a safe condition. Reasonable care does not require it to maintain a constant patrol of walkways outside *614 its buildings in order to keep them free from bird droppings and windblown trash.
The plaintiff having failed to prove negligence by the county, the judgment of nonsuit was properly entered.
Affirmed.